Allen, J.
This action is brought upon two promissory notes, and also upon an account annexed. The notes were signed by the defendant, and were payable to Wilder as guardian of Fanny G. North, and after her death were indorsed by the payee to the administrator of her estate. There is also a count upon an account annexed, for the purchase price of the land sold to the defendant by Wilder as such guardian. It is stated in the agreement of facts, that after the first sale, which proved invalid, the defendant gave the notes to said Wilder in payment for the land. Properly, the notes should have been made running directly to the ward, but the fact that they ran to the guardian does not invalidate them. Brown v. Dunham, 11 Gray, 42. Burgess v. Keyes, 108 Mass. 43. Tarbell v. Jewett, 129 Mass. 457, 460. It is not denied by the defendant, and it is now to be assumed, that the defendant’s title to the land was made good by the subsequent delivery of the deed to him. It may be inferred that both parties were bound to carry the second sale into effect, and the actual occupation of the land by the defendant, and the bringing of the present action' by the plaintiff to enforce payment of the price, confirm this view.
We do not find it necessary to decide when the statute of limitations began to run, that is, when the cause of action against the defendant accrued, because upon the facts agreed the court was warranted in treating the sums due to the defendant for his services and disbursements as payment pro tanto on the claim for the price of the land. It was stipulated that the court might draw any inferences of fact which might legitimately *529be drawn from the facts expressly set forth. The court might well find that the defendant entered into possession of the land, claiming to be the owner thereof, and took upon himself the care and maintenance of Mrs. North, under an agreement or understanding that he should be paid for his charges and disbursements, and that the sum which should become due to him therefor should go towards the price to be paid by him for the land. His care and maintenance of her continued until her death, on January 30, 1888. It is true that a guardian in contracting for his ward’s support binds himself personally, and that he does not thereby directly bind his ward’s person or estate. Rollins v. Marsh, 128 Mass. 116. Massachusetts General Hospital v. Fairbanks, 132 Mass. 414. But he is entitled to reimbursement out of his ward’s estate for reasonable expenses incurred for the ward. In the present case there is no dispute as to the sum reasonably due to the defendant for the care and maintenance, and the administrator of Mrs. North’s estate has never sought to repudiate the guardian’s agreement. The case therefore stands thus. The defendant assumed the care and maintenance of Mrs. North under an agreement that he should be paid. He has entitled himself to receive therefor a certain sum, which is admitted to be justly due. He has sought to enforce payment of this sum by an action against the guardian personally. If the guardian should pay the amount, he would be entitled to reimbursement from his ward’s estate. The administrator of Mrs. North’s estate has recognized the reasonableness of the guardian’s agreement, and has adopted and confirmed it. In the declaration upon the account annexed, he has given credit to the defendant for Mrs. North’s board until her death. He now agrees that the full amount claimed by the defendant is a reasonable and proper charge to be made. Under this state of things, drawing such inferences as might properly be drawn, the court might well find that the defendant agreed to treat the sum which should reasonably become due to him for care and maintenance before he should pay for the land as a payment towards the price of the land, and it might properly give credit accordingly upon the plaintiff’s claim, and thus avoid the defence of the statute of limitations.

Judgment for the plaintiff affirmed.